DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to 312 Amendment
The 312 amendment filed on August 30, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 17 and 21 have been acknowledged.

Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed August 30, 2021 have been fully considered. 

Allowable Subject Matter
Claims 1 and 4-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The 312 amendment filed on August 30, 2021 has been considered by the examiner.
Applicant amended claims 17 and 21 to make the claim language more internally consistent.
Claims 1 and 4-25 are allowed. The examiner's statement of reasons for allowance is set forth in the previous Notice of allowance dated 07/20/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XILIN GUO/Primary Examiner, Art Unit 2616